DETAILED ACTION
This action is in response to communication(s) filed on 12/30/2020 
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/916,276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the claims of the instant application and the claims of the copending application reveal the copending claims include almost all elements of the instant application.  Thus, the claim invention of the instant application is anticipated by the co-pending invention, thus without a terminal disclaimer, the species claims preclude issuance of the generic application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  Claim 12 and 14 appear to inadvertently depended on claim 1 instead of claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669).

Regarding claim 1, Shah discloses one or more non-transitory computer-storage media having computer executable instructions embodied thereon that when executed by a computer perform a method of assigning an event resource to a platform issue, the method comprising: 
receiving an indication during a conversion event to a new healthcare IT platform, via a first device at a healthcare facility, of a platform issue comprising a narrative of an issue with the new healthcare IT platform  (see Shah; [0022]; FIG. 1 shows a representation of a process flow 100 associated with resolution of user requests received at an information technology (IT) service desk associated with an enterprise.  The process flow 100 depicts a user 102 provisioning a request to an IT service desk 120 associated with an enterprise.  The user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102); 
receiving from a data store a plurality of historical platform issues comprising a plurality of narratives of issues with a healthcare IT platform and a plurality of event resources corresponding to each of the plurality of historical narratives of issues  (see Shah; [0022]; FIG. 1 shows a representation of a process flow 100 associated with resolution of user requests received at an information technology (IT) service desk associated with an enterprise.  The process flow 100 depicts a user 102 provisioning a request to an IT service desk 120 associated with an enterprise.  The user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102); 
determining one or more event resources from the plurality of event resources with the platform issue based on the narrative of the issue with the new healthcare IT platform (see Shah; [0032]; each user request may be stored along with a set of pre-determined actions to be performed in the knowledge base 210. In at least one example embodiment, the user requests are tagged with keywords and other such metadata to facilitate ease of retrieval from the knowledge base 210. The user requests and the corresponding set of pre-determined actions and keywords together configure the information stored in the knowledge base 210, and this information is constantly updated/fine-tuned based on observed real-time usage behavior of users of the enterprise). 
However, the prior art does not explicitly disclose the following:
causing to notify the one or more event resources on a second device, wherein the second device is associated with the one or more event resources; 
automatically receiving an indication of the one or more event resources on the first device; and 
causing the second device to communicate with the first device to address the platform issue.
Hibbets in the field of the same endeavor discloses techniques for providing collaborative support for a service portal.  In particular, Hibbets teaches the following:
causing to notify the one or more event resources on a second device, wherein the second device is associated with the one or more event resources (see Hibbets; [0062]; if the user has the appropriate entitlement status, the user can access the community answer forum, a chat submit service and a live support desk, in step 420. More particularly, the control module 305 can generate a help home page GUI that displays, among other things, a list of technical assistance options. The community answer forum, a chat submit service, and a live support can be on the list of technical assistance); 
automatically receiving an indication of the one or more event resources on the first device (see Hibbets; [0063-0065]; the first device will receive support response depending from the selection); and 
causing the second device to communicate with the first device to address the platform issue (see Hibbets; [0065]; service agent will communicate with the first device to offer support).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Hibbets in order to incorporate techniques for providing collaborative support for a service portal.  On would have been motivated because for users implementing multiple products and/or services, this conventional method of resolving issues can become daunting. Therefore, the user may have to contact vendor one to resolve issue only to find out that vendor one may point the error back at the database program. Thus, there is a need in the art for a mechanism where users can direct technical issues for a variety of products and/or services at a single point (see Hibbets; [0005]). 

Regarding claim 2, Shah-Hibbets discloses the media of claim 1, wherein the second device is remote from the first device at the healthcare facility (see Hibbets; [0032]; the second device can be help desk 120 or another 105 user who access the help desk 120 to assist the first user 105 which are remotely located from site of the first user 105).

Regarding claim 3, Shah-Hibbets discloses the media of claim 2, wherein one or more event resource is a coach or expert in conversion of users to new healthcare IT platforms (see Hibbets; [0032]; the consolidated help desk 120 can provide a mechanism to enforce the consolidated SLA and provide the collaborative federation team of service agents and vendor service agents).

Regarding claim 4, Shah-Hibbets discloses the media of claim 3, further comprising: receiving an indication from the second device to communicate with a third device (see Hibbets; [0052-0053]; the chat server 330 can also provide services between the service agents and the vendor service agents to collaborate on resolving technical issues that have been escalated to the highest severity levels or as required by the SLA requirements).

Regarding claim 5, Shah-Hibbets discloses the media of claim 4, further comprising: causing the third device to communicate with the first device to address the platform issue (see Hibbets; [0058]; one escalation process can include an initial response time escalation by the service agent to initiate an escalation if the vendor service agent does not respond within a predetermined amount of time. A second escalation process can be an incident resolution escalation by a service agent or vendor service agent to initiate an escalation if the collaborative federation of service agents and vendor service agents do not respond or perform within the predetermined resolution time).

Regarding claim 6, Shah-Hibbets discloses the media of claim 1, wherein the narrative of the issue is received from a user of the new healthcare IT platform and includes textual data including multiple of a summary, a description, a screen shot or a screen capture (see Shah; [0023]; the user 102 may raise a ticket 106. The ticket 106 may include the request for assistance as provided by the user 102. The ticket 106 may be forwarded to a client device 112 associated with a triaging agent 110).

Regarding claim(s) 8-13 and 15-20, do(es) not teach or further define over the limitation in claim(s) 1-6 respectively.  Therefore claim(s) 8-13 and 15-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-6 respectively.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0218305) in view of Hibbets et al. (US 2009/0043669) in view of Weber et al. (US 2003/00463308).

Regarding claim 7, Shah-Hibbets discloses the invention substantially, however the prior art does not explicitly disclose the media of claim 1, wherein the narrative of the issue is received from a user of the new healthcare IT platform and is identified as a new issue for the user.
	Weber in the field of the same endeavor discloses techniques for electronically tracking problems and other issues.  In particular, Weber teaches the following:
wherein the narrative of the issue is received from a user of the new healthcare IT platform and is identified as a new issue for the user (see Weber; [0069]; as shown in FIG. 6, an issue entry screen 32 is presented where the user is prompted to enter new Issue data for a client (e.g. manufacturer) 34, a site (e.g. store chain) 36, a store number 38, and source 40).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Weber in order to incorporate techniques for electronically tracking problems and other issues.  One would have been motivated because it is desirable for stores requiring in-store or product return services to communicate efficiently in order to resolve issues quickly and ensure effective use of human resources. Rather than requiring one person or a small number of people to repeat a problem or issue to a host of others, it is desirable that a plurality of people communicate via a network and receive the same communication first hand and substantially instantaneously. It is also desirable to have an on-line resource whereby an unlimited number of users can log in and enter, monitor or resolve the types of product-related problems and issues discussed above (see Weber; [0011-0013]).

Regarding claim(s) 14, do(es) not teach or further define over the limitation in claim(s) 7 respectively.  Therefore claim(s) 14 is/are rejected for the same rationale of rejection as set forth in claim(s) 7 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451